Citation Nr: 1234645	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-38 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 2006 for the grant of service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to a compensable rating for right knee internal derangement.  

3.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia patella with degenerative tears to the medial and lateral meniscus.  

4.  Entitlement to a disability rating in excess of 10 percent for right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and on active duty for training from March 1986 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006, November 2006, and January 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The February 2006 rating decision granted service connection for right ankle disability and assigned it a 10 percent rating and the January 2008 rating decision granted service connection for right knee disability and assigned it a noncompensable rating.  The November 2006 rating decision denied an increased rating for the Veteran's service-connected left knee disability.  

The Veteran presented testimony at a Board videoconference hearing in June 2012, and a transcript of the hearing is associated with his claims folder.  

The issues of entitlement to higher ratings for the right knee, left knee, and right ankle disabilities at issue are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

In a June 2012 written communication, the Veteran effectively withdrew his appeal on the issue of entitlement to an effective date prior to February 24, 2006 for the grant of service connection for GERD.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an effective date prior to February 24, 2006 for the grant of service connection for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal concerning entitlement to an effective date prior to February 24, 2006 for the grant of service connection for GERD.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue and it is dismissed. 

No assistance or notice under 38 U.S.C.A. Chapter 51 (West 2002) is necessary for the claim since the appeal has been withdrawn. 


ORDER

The appeal on the issue of entitlement to an effective date prior to February 24, 2006 for the grant of service connection for GERD is dismissed.


REMAND

The Veteran's most recent VA examination for the disabilities at issue was in May 2011.  During the Veteran's June 2012 hearing before the undersigned Veterans Law Judge of the Board, he indicated that since then, his disabilities have become worse, and that he is having to take stronger pain medication for them which has been prescribed by his VA physician.  This started occurring in 2012.  He also indicated that a few years ago, he received treatment including bilateral knee injections over a period of time from a Dr. Potts, whose records are not contained in the claims folder.  In light of the above, the law on VA's duty to assist, and a review of the record, the Board concludes that VA's duty to assist includes attempting to obtain all additional relevant medical records of treatment the Veteran has received, including from Dr. Potts and any VA medical records of treatment the Veteran has received from the Frank Tejada VA outpatient clinic and the Audie Murphy VA Medical Center since July 2010, the date of the most recent VA medical treatment record contained in the claims folder.  VA's duty to assist in this case also includes providing the Veteran with new examinations, as he has indicated that his disabilities have increased in severity since the last examination.  In Green v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to obtain all additional relevant medical records of treatment the Veteran has received, including from Dr. Potts from a few years ago, and any VA medical records of treatment the Veteran has received from the Frank Tejada outpatient clinic and the Audie Murphy VA Medical Center since July 2010. 

2.  Thereafter, the Veteran should be scheduled for a VA examination for his right and left knee and right ankle disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. 

The examiner should identify all impairment attributable to the Veteran's service-connected right and left knee and right ankle disabilities.

The examiner should report the range of motion measurements for each knee and the right ankle, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees or right ankle are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should examine for and indicate whether there is any evidence of recurrent subluxation or lateral instability of either knee and, if so, whether it is slight, moderate, or severe.  

3.  After completion of the above, the RO should review the expanded record and determine whether higher ratings are warranted for the Veteran's service-connected right and left knee and right ankle disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


